
	

113 HR 1311 IH: Kilah Davenport Child Protection Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1311
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Pittenger
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit certain grants under the Child Abuse
		  Prevention and Treatment Act to States that do not provide for certain minimal
		  terms of imprisonment for certain child abusers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kilah Davenport Child Protection Act
			 of 2013.
		2.In
			 generalThe Secretary of
			 Health and Human Services may not make a grant under section 106 or under title
			 II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) to
			 a State until the date on which that State’s laws provide for a criminal
			 punishment including a term of imprisonment of not less than 3,800 days for any
			 individual who—
			(1)is a parent or any
			 other individual providing care to or supervision of a child of less than 16
			 years of age; and
			(2)intentionally—
				(A)inflicts any serious bodily injury (as such
			 term is defined in section 1365(h)(3) of title 18, United States Code) on that
			 child; or
				(B)commits an assault
			 upon that child which results in—
					(i)any serious bodily injury (as such term is
			 defined in section 1365(h)(3) of title 18, United States Code) to the child;
			 or
					(ii)permanent or
			 protracted loss or impairment of any mental or emotional function of the
			 child.
					3.Expansion of predicate
			 for increased penalties for certain domestic assaultsSection 117(a)(1) of title 18, United States
			 Code, is amended by inserting , or against the child of or in the care
			 of the person committing the domestic assault after intimate
			 partner.
		4.Effective
			 date
			(a)In
			 generalThe provisions of
			 this Act, except as otherwise provided in subsection (b), shall take effect
			 beginning on the date of enactment of this Act.
			(b)ExceptionSection 2 of this Act shall take effect
			 beginning on the date that is 2 years after the date of enactment of this
			 Act.
			
